DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This office action is in response to the filing of the amendment on 01/27/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jiawei Huang on February 5, 2021.
The application has been amended as follows:
Claims have been amended as follows:
1. (Currently amended) A voltage subtracter, comprising: 
a first charge storage device, receiving a first voltage and a second voltage during a first time period and storing a first difference voltage between the second voltage and the first voltage; and 
a second charge storage device, receiving the first voltage and a reference ground voltage during the first time period and storing a second difference voltage between the first voltage and the reference ground voltage; 
an output end of the voltage subtracter during a second time period, such that a charge sharing operation is operated between the first charge storage device and the second charge storage device, so as to generate an output voltage on the output end of the voltage subtracter, 
wherein the first time period is before the second time period, 
wherein the second voltage is isolated from [[and an]] the output end of the voltage subtracter during the second time period.  

2. (Currently amended) The voltage subtracter according to claim 1, wherein the first charge storage device comprises: a capacitor, having a first end coupled to the output end of the voltage subtracter; a first switch, having first end receiving the second voltage and a second end coupled to first end of the capacitor, and controlled by a first control signal; a second switch, having first end receiving the first voltage and a second end coupled to the capacitor, and controlled by the first control signal; and 2Docket No.: JCLA73318 Application No.: 16/217,919 a third switch, connected in series between the second end of the capacitor and the reference ground voltage, and controlled by a second control signal.  

3. (Original) The voltage subtracter according to claim 2, wherein during the first time period, the first switch and the second switch are turned on, and the third switch is turned off, and during the second time period, the first switch and the second switch are turned off, and the third switch is turned on.  
of the voltage subtracter and controlled by the second control signal.  

5. (Original) The voltage subtracter according to claim 4, wherein the first switch, the second switch, the third switch and the fourth switch are transistor switches.  

6. (Original) The voltage subtracter according to claim 2, wherein the first control signal and the second control signal are all kept in a disable level during a deadtime period.  

7. (Currently amended) The voltage subtracter according to claim 1, wherein the second charge storage device comprises: 
a capacitor, having a first end coupled to the output end of the voltage subtracter; 
a first switch, having a first end receiving the reference ground voltage and a second end coupled to the first end of the capacitor, and controlled by a first control signal; 
a second switch, having a first end receiving the first voltage and a second end coupled to the second end of the capacitor and controlled by 3Docket No.: JCLA73318 Application No.: 16/217,919 the first control signal; and 
a third switch, connected in series between the second end of the capacitor and the reference ground end and controlled by a second control signal.  

8. (Original) The voltage subtracter according to claim 7, wherein during the first time period, the first switch and the second switch are turned on, and the third switch is turned 

9. (Original) The voltage subtracter according to claim 7, wherein the first switch, the second switch and the third switch are transistor switches.  

10. (Original) The voltage subtracter according to claim 7, wherein the first control signal and the second control signal are all kept in a disable level during a deadtime period.  

11. (Original) The voltage subtracter according to claim 1, wherein the first voltage and the second voltage are analog voltages.  

12. (Previously presented) The voltage subtracter according to claim 1, wherein a voltage level of the output voltage is equal to a product of a difference value between the first voltage and the second voltage multiplied by a ratio.  

13. (Currently amended) An operation method for subtracting voltages, comprising: 
providing a first charge storage device to receive a first voltage and a second voltage during a first time period and store a first difference voltage between the second voltage and the first voltage; 
providing a second charge storage device to receive the first voltage and a reference 4Docket No.: JCLA73318 Application No.: 16/217,919 ground voltage during the first time period and store a second difference voltage between the first voltage and the reference ground voltage; and 
of the voltage subtracter during a second time period, such that a charge sharing operation is operated on the first charge storage device and the second charge storage device to generate an output voltage on the output end of the voltage subtracter, 
wherein the first time period is before the second time period, 
wherein the second voltage is isolated from [[and an]] the output end of the voltage subtracter during the second time period.  

14. (Original) The operation method for subtracting voltages according to claim 13, wherein the first voltage and the second voltage are analog voltages.  

15. (Original) The operation method for subtracting voltages according to claim 13, wherein a voltage level of the output voltage is equal to a product of a difference value between the first voltage and the second voltage multiplied by a ratio.  

16. (Previously presented) The operation method for subtracting voltages according to claim 13, wherein the step of providing the first charge storage device to receive the first voltage and the second voltage during the first time period and store the first difference voltage between the second voltage and the first voltage comprises: configuring a first capacitor in the first charge storage device, and controlling the first capacitor to store the first difference voltage during the first time period.  


Allowable Subject Matter
Claims 1-17 are allowed. The following is an examiner’s statement of reasons for allowance:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
-regarding claim 1, a first charge storage device, receiving a first voltage and a second voltage during a first time period and storing a first difference voltage between the second voltage and the first voltage; and a second charge storage device, receiving the first voltage and a reference ground voltage during the first time period and storing a second difference voltage between the first voltage and the reference ground voltage; wherein the first charge storage device and the second charge storage device are coupled to an output end of the voltage subtracter during a second time period, such that a charge sharing operation is operated between the first charge storage device and the second charge storage device, so as to generate an output voltage on the output end of the voltage subtracter, wherein the first time period is before the second time period,  wherein 
 -regarding claim 13, providing a first charge storage device to receive a first voltage and a second voltage during a first time period and store a first difference voltage between the second voltage and the first voltage; providing a second charge storage device to receive the first voltage and a reference   ground voltage during the first time period and store a second difference voltage between the first voltage and the reference ground voltage; and coupling the first charge storage device and the second charge storage device to an output end of the voltage subtracter during a second time period, such that a charge sharing operation is operated on the first charge storage device and the second charge storage device to generate an output voltage on the output end of the voltage subtracter, wherein the first time period is before the second time period, wherein the second voltage is isolated from the output end of the voltage subtracter during the second time period;
-regarding claims 2-12, they are considered allowable due to their dependency on claim 1; and
-regarding claims 14-17, they are considered allowable due to their dependency on claim 13.
Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A LABOY ANDINO whose telephone number is (571)272-1054.  The examiner can normally be reached on 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I. L./
Examiner, Art Unit 2839


	/THIENVU V TRAN/                                           Supervisory Patent Examiner, Art Unit 2839